            Case 1:18-cr-00567-VSB Document 110 Filed 08/08/19 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

                  Plaintiff,                              Case No. 18-cr-567 (VSB)

V.

CHRISTOPHER C. COLLINS, et al.,

                  Defendants.



     DEFENDANT CHRISTOPHER COLLINS' W AIYER OF APPEARANCE FOR
               AUGUST 7, 2019 TELEPHONE CONFERENCE

          Pursuant to Rule 43 of the Federal Rules of Criminal Procedure, and as discussed during

the telephone conference with the Court on August 7, 2019, Defendant Christopher Collins

waived his right to participate in the August 7, 2019 telephone conference in the above-captioned

matter.

          Rep. Collins agreed that his interests were represented by the presence of his attorneys,

the same as ifhe were personally present; and further agreed to be present in Court ready for trial

on February 3, 2020, the trial date set by the Court in this case.

          Rep. Collins further acknowledges that he has been informed of his rights under Title 18

U.S.C. §§ 3161-3174 (Speedy Trial Act), and authorized his attorneys to set times and delays

under the Act without being personally present.

Dated: August 8, 2019


                                                        -~~L-~
                                                        Christopife'i'.collins
         Case 1:18-cr-00567-VSB Document 110 Filed 08/08/19 Page 2 of 2




I agree with and consent to my client's waiver of appearance.

Dated:         Washington, D.C.
               August 8, 2019

                                                     BAKER HOSTETLER LLP
                                                     By: /s/ Jonathan R. Barr
                                                     Jonathan R. Barr (pro hac vice)
                                                     Kendall E. Wangsgard
                                                     Washington Square, Suite 1100
                                                     1050 Connecticut Avenue, N.W.
                                                     Washington, DC 20036
                                                     T: 202.861.1500
                                                     F: 202.861.1783
                                                     jbarr@bakerlaw.com
                                                     kwangsgard@bakerlaw.com

                                                     Jonathan B. New
                                                     45 Rockefeller Plaza, 14th Floor
                                                     New York, NY 10111
                                                     T: 212.589.4200
                                                     F: 212.589.4201
                                                     jnew@bakerlaw.com




SO ORDERED:

Dated:         New York, New York
               August_, 2019
                                                     VERNON S. BRODERJCK, U.S.D.J.




                                               -2-
